ROBERTSON, Presiding Judge,
dissenting in part and concurring in part.
I disagree with that part of the majority’s opinion regarding “credits” awarded the father by the trial court against the arrearage. “It is well settled that the award or denial of a credit against arrear-age is within the sound discretion of the trial court, and such a decision will not be reversed absent a showing of plain and palpable abuse.” Kinsey v. Kinsey, 425 So.2d 483 (Ala.Civ.App.1983).
Also, I disagree with the application of Holland v. Holland, supra, to “credits” thereby implying that the parties must first receive approval of the trial court before the father makes an expenditure for which he will claim a credit against child support.
Therefore, I respectfully dissent as to the “credits” portion of the majority’s opinion and concur in the remainder of the opinion.